CERTIFICATION OF DEATH

Ye

-(CIY, STA
LA UNITED STATES
ALIAS NAME(S) - (LAST, FIRST, MIDDLE, SUFFIX):
- (STREET
, WEST

- (LAST, FIRST, MIDDLE,
Y
‘A MARIA
- (LAST, FIRST;
DARBY

COLLEGE CREDIT, BUT NO DEGREE
:NO,

ATIENT, “7
ADDRESS -
KINGS HWY. , SHREVEPORT, LA 71103 UNITED STATES
SITION

USPC ~ (CITY, SIA
MONROE, (A STATES.”
NAME
FUNERAL HOME, INC. - WEST MONROE

OF FUNERAL DIRECTOR (LAST, FIRST, MIDDLE, SUFFIX)

FEMALE?
TOBACCO USAGE CONTRIBUTE TO DEATH?

(Enter the chain of events — diseases, injuries, or complications, A

arrest, respiratory arrest, or yentricular fibrillati

conditions, if any, leadi

the UNDERLYING CAUSE (diseasi
resulting in death) LAST

i, Ent g  other/significant conditions

INJURY INFORMA’

= (STREET
PAA8AB ,

CERTIFY THIS ‘CORONER CASE" ON MY
DUE TO THE AND MANNER STATED.

RD/, WEST

384729

ATION OR INVESTIGATION AND, IN MY OPINION/OEATH

ORLEANS

OF "FIRST, MIDDLE, SUFFIX)

, DARBY
r PLACE OF BIRTH - (CITY, STA
NOWN NOT J

OF BIR ATE,

STATES Z

DECEDENT
ROY SULLIVAN RD. , WEST MONROE, LA 71291
‘ATES

CITY, STATE, ZIP CODE, COUNTRY)

OF DISPOSITION
OF DISPOSITION

FACILITY

MCMILLAN RD. , WEST MONROE, (A 71291 UNITED STATES
NUMBER NOTIFIED?

APPLICABLE
the death. DO NOT enter terminal events such

ABBREVIATE,, U;
INJURIES

INTERVAL:

cause given in, PART,

A
, SPECIFY:

AT THE TIME, DATE, AND PLACE,

10/25/2020

TE

09/24/2020 10/28/2020

Issued On?

| CERTIFY THAT THIS IS A TRUE AND CORRECT COPY OF A CERTIFICATE
OR DOCUMENT REGISTERED WITH THE VITAL RECORDS REGISTRY OF
Oo ANA, PURSUANT TO/LSA - R.S.40:32, ET SEQ,

A REPRODUCTION OF THIS DOCUMI
7 DONOT ACCEPT /

 
